USCA1 Opinion

	




          September 28, 1992                              _________________________          No. 92-1342                           CHRISTINE STOWELL, ETC., ET AL.,                               Plaintiffs, Appellants,                                          v.                                H. ROLLIN IVES, ETC.,                                 Defendant, Appellee.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                               ________________________                                        Before                        Selya, Cyr and Stahl, Circuit Judges.                                              ______________                              _________________________               James  R. Crotteau,  with whom  Pine Tree  Legal Assistance,               __________________              ____________________________          Inc. was on brief, for appellants.          ____               J. Paterson Rae and  Hugh Calkins on joint brief  for Robert               _______________      ____________          Avanzato,  Michelle Turcotte,  Maine Civil  Liberties Union,  and          Maine  Chapter  of the  National  Organization  for Women,  amici          curiae (in support of the appeal).               Christopher C. Leighton,  Deputy Attorney General,  State of               _______________________          Maine,  with whom  Michael  E. Carpenter,  Attorney General,  and                             _____________________          Thomas D.  Warren, Deputy Attorney  General, were  on brief,  for          _________________          appellee.               Richard   A.  Olderman,  Attorney,  Appellate  Staff,  Civil               ______________________          Division,  U.S. Dept.  of Justice,  with whom  Stuart M.  Gerson,                                                         _________________          Assistant   Attorney  General,   Barbara  C.   Biddle,  Attorney,                                           ____________________          Appellate Staff,  and Richard  S. Cohen, United  States Attorney,                                _________________          were on brief, for  the United States, amicus curiae  (in support          of the judgment below).                              _________________________                              _________________________                    SELYA, Circuit Judge.  Once  the  wheat is  shaken from                    SELYA, Circuit Judge.                           _____________          the  chaff, this  apparently complex  appeal can  be resolved  by          deciding a threshold question (albeit one that has not previously          been  confronted by  the courts  of appeals).    Consequently, we          affirm the district court's entry  of judgment for the  defendant          on  the basis  that  a recipient  of  benefits under  the Aid  to          Families  with Dependent  Children program  (AFDC), 42  U.S.C.             601-615 (1988 & Supp. I 1989), cannot bring an action pursuant to          42  U.S.C.    1983 (1988)  to enforce  the terms  of 42  U.S.C.            1396a(c)(1) (1988).          I.  BACKGROUND          I.  BACKGROUND                    Since  this  matter turns  on  a  discrete question  of          redressability, our burden  of exegesis is  considerably reduced.          We content  ourselves, therefore, with sketching  the contours of          the  preliminary inquiry,  forgoing  detailed  exposition of  the          facts and substantive issues.                    We start with section 1396a(c)(1), a statute enacted on          July 1, 1988 as  part of the Medicare Catastrophic  Coverage Act.          The statute reads in pertinent part:                    [T]he   Secretary   [of  the   United  States                    Department  of  Health  and  Human  Services]                    shall not  approve any State plan for medical                    assistance if                           (1)  the  State  has  in  effect  [AFDC]                    payment levels that are less than the payment                    levels in  effect under  such plan on  May 1,                    1988.          42 U.S.C.   1396a(c)(1).                    On February  21, 1992,  Christine Stowell  brought suit          for declaratory and injunctive relief in Maine's federal district                                          2          court.    She  invoked 42  U.S.C.    1983,  named  a  Maine state          official as  a defendant,1  and claimed  that Maine  had violated          section 1396a(c)(1).    The  claim  rested on  the  premise  that          economy measures  implemented by  the Maine legislature  had gone          too far, resulting in a de facto reduction of AFDC payment levels                                  __ _____          below  those in  effect  on May  1,  1988.   The State  contested          Stowell's standing  to sue  and, moreover, asserted  that payment          levels had been  increased rather than decreased.2   On Stowell's          motion,  the trial  court certified  a plaintiff  class which  it          described as follows:                    All families in the  State of Maine who would                    be   eligible   for   AFDC  benefits   and/or                    supplemental  payments  under  42   U.S.C.                       602(a)(28)  under the AFDC  payment levels in                    effect in Maine  on May 1, 1988 and who would                    receive   a   smaller    total   AFDC    plus                    supplemental   602(a)(28)  payment under  the                    AFDC  payment levels proposed to be effective                    March 1,  1992 than they would  have received                    under the May 1, 1988 payment levels.          Stowell v. Ives, 788 F. Supp. 40, 40 n.1 (D. Me. 1992).          _______    ____                    In  time, the case was  submitted to the district court                                        ____________________               1Stowell   sued  H.   Rollin  Ives,   in  his   capacity  as          Commissioner of  the Maine Department  of Human Services.   Since          Maine is  the real party in interest,  we will sometimes refer to          Ives as "the State."   Stowell also sued a  federal official, the          Secretary  of  the  Department   of  Health  and  Human  Services          ("Secretary").   However, she dropped the Secretary from the case          prior  to  the  entry of  judgment  below.    Thus, although  the          Secretary filed an amicus  brief and argued before us  in support          of the judgment, he is not a party to this appeal.               2The parties'  differing views as to the practical effect of          Maine's regulations  stem from their differing interpretations of          the term "payment levels."  See Stowell v. Ives, 788 F. Supp. 40,                                      ___ _______    ____          41-42 (D.  Me. 1992).   Because  we do not  reach the  merits, we          express  no opinion on the proper resolution of this interpretive          conundrum.                                          3          on  a  stipulated  record.   The  court  ruled  that the  amended          complaint  failed to  state a  cause of  action cognizable  under          section 1983.  Id. at 44.  This appeal ensued.                         ___          II.  DISCUSSION          II.  DISCUSSION                    Section  1983 provides  a federal  cause of  action for          "the deprivation of any rights, privileges, or immunities secured          by  the Constitution and [federal] laws."   42 U.S.C.   1983.3  A          prospective  plaintiff may bring suit under section 1983 not only          for a state actor's violation of his or her constitutional rights          but  also to  enforce  federal  statutory  law  in  the  face  of          infringing state officialdom.   See Maine v.  Thiboutot, 448 U.S.                                          ___ _____     _________          1, 4-8 (1980).                    Nevertheless,  not every violation of federal law gives          rise to  a section 1983 claim.  See Golden State Transit Corp. v.                                          ___ __________________________          Los  Angeles,  493  U.S. 103,  106  (1989).    Exceptions include          ____________          situations where "Congress has foreclosed such  enforcement . . .          in  the enactment itself" or where "the statute [does] not create          enforceable rights, privileges, or immunities within  the meaning          of   1983."   Suter v. Artist  M., 112 S.  Ct. 1360, 1366  (1992)                        _____    __________          (quoting  Wright v.  Roanoke Redevelopment  & Housing  Auth., 479                    ______     _______________________________________          U.S. 418, 423 (1987)); accord Wilder v. Virginia Hosp. Ass'n, 496                                 ______ ______    ____________________          U.S. 498, 508 (1990).   Because 42 U.S.C.   1396a(c)(1)  does not          expressly  outlaw  section  1983  actions,  the  first  of  these          exceptions is inapposite here.  Accordingly, we focus the lens of                                        ____________________               3For ease in reference, we will henceforth use "rights" as a          shorthand abbreviation for "rights, privileges, or immunities."                                          4          our perlustration on the second exception, bent on determining to          what  extent   (if  at  all)  section   1396a(c)(1)  creates  any          enforceable rights.                                                                                     A.                                          A.                                          __                    Prior to 1992, cases  such as Wilder v. Virginia  Hosp.                                                  ______    _______________          Ass'n, 479 U.S.  418 (1990),  Pennhurst State School  & Hosp.  v.          _____                         _______________________________          Halderman, 451 U.S.  1 (1981), and Rosado v. Wyman,  397 U.S. 397          _________                          ______    _____          (1970), guided judicial  inquiry into whether a  federal law did,          or did not,  create a right falling  within the ambit  of section          1983.  Under that framework, a court's  first duty was to satisfy          itself that "the [statutory] provision in question was intend[ed]          to  benefit the  putative plaintiff."   Wilder,  496 U.S.  at 509                                                  ______          (citations  and internal quotation  marks omitted).   If  no such          benefit  could be  gleaned,  the  court's  inquiry  ended.    If,          however, the court  perceived an  intended benefit,  then it  was          bound to  find that  the provision created  an enforceable  right          unless one of two  conditions obtained:  either (1)  the statute,          fairly read, "reflect[ed] merely a congressional preference for a          certain kind of conduct  rather than a binding obligation  on the          governmental unit," or (2) the interest asserted by  the putative          plaintiff was so  "vague and amorphous" that enforcement would be          "beyond the competence  of the judiciary. . .  ."  Id. (citations                                                             ___          and internal  quotation marks omitted).   Accord Playboy Enters.,                                                    ______ ________________          Inc.  v. Public Serv.  Comm'n, 906 F.2d 25,  32 (1st Cir.), cert.          ____     ____________________                               _____          denied, 111 S. Ct. 388 (1990).          ______                                          5                    During  the  last term,  the  old regime  fell  on hard          times.   The Court decided Suter,  112 S. Ct. 1360,  a case which                                     _____          shed new light on this fuliginous area of the law.  Although some          respected jurists believe that Suter effected a sea change in the                                         _____          Court's  approach to section  1983, e.g., id.  at 1371 (Blackmun,                                              ____  ___          J.,  dissenting) ("In  my  view,  the  [rationale  of  the  Suter                                                                      _____          majority] is plainly inconsistent with this Court's decision just          two years ago in  Wilder . . . ."), we think it is much too early                            ______          to post  epitaphs for Wilder and  its kin.  For  one thing, Suter                                ______                                _____          offered no analytic framework to replace the structure erected in          the Court's  previous decisions.   For  another thing,  the Suter                                                                      _____          Court, while  weakening earlier precedents  in certain  important          respects,  was careful not explicitly  to overrule them.  Indeed,          the majority  relied on those precedents  as pertinent authority.          See,  e.g., Suter,  112 S.  Ct. at  1366-68 (citing,  inter alia,          ___   ____  _____                                     _____ ____          Wilder,  Pennhurst, and Wright).   Because we believe  that it is          ______   _________      ______          both  prudent and possible  to synthesize the  teachings of Suter                                                                      _____          with the Court's prior  precedents, we examine appellants' claims          under  the  Wilder  framework  as reconfigured  by  the  neoteric                      ______          principles announced in Suter.                                  _____                                          B.                                          B.                                          __                    AFDC  and Medicaid,  42  U.S.C.     1396-1396u (1988  &          Supp. I 1989),  as amended by Acts  of Nov. 5, 1990 and  Dec. 19,                          __ _______ __          1989,  42 U.S.C.S.     1396-1396u  (Law. Co-op. Supp.  1992), the          programs  at issue  here, are  part of  the Social  Security Act.          Both  endeavors represent  examples of  cooperative federal-state                                          6          social service  programs which, though federally  funded in whole          or in part,  are administered  by the States.   See Alexander  v.                                                          ___ _________          Choate,  469 U.S.  287,  289 n.1  (1985) (Medicaid);  Doucette v.          ______                                                ________          Ives,  947 F.2d  21,  23  (1st  Cir.  1991)  (AFDC).    "Although          ____          participation  in  [such  programs]  is  voluntary, participating          States  must  comply with  certain  requirements  imposed by  the          [federal statutes] and regulations  promulgated by the  Secretary          of Health and Human Services."  Wilder, 496 U.S. at 502; see also                                          ______                   ___ ____          King v. Smith, 392 U.S. 309, 316 (1968).          ____    _____                    To  be  sure, "the  Supreme  Court  has implicitly  and          explicitly  held  that rights  under  various  provisions of  the          Social  Security Act are enforceable under  section 1983."  Lynch                                                                      _____          v. Dukakis,  719  F.2d  504,  510  (1st Cir.  1983).    But  that             _______          generality, without  more, does not boost  the appellants' stock.          Suter  reminded us that each provision of the Social Security Act          _____          "must be interpreted  by its own  terms."  Suter,  112 S. Ct.  at                                                     _____          1367 n.8.  In performing this tamisage, the abecedarian principle          is that statutory interpretation  always starts with the language          of the statute  itself.   Pennsylvania Dep't of  Pub. Welfare  v.                                    ___________________________________          Davenport,  495 U.S.  552, 557-58  (1990); Consumer  Prod. Safety          _________                                  ______________________          Comm'n v. GTE Sylvania, Inc., 447  U.S. 102, 108 (1980).  A court          ______    __________________          should  "assum[e] that  the ordinary  meaning of  [the statutory]          language  accurately  expresses  the  legislative  purpose,"  see                                                                        ___          Morales  v. Trans  World Airlines,  Inc., 112  S. Ct.  2031, 2036          _______     ____________________________          (1992), and should "resort  to the legislative history  and other          aids of statutory construction only when the literal words of the                                          7          statute  create ambiguity  or  lead to  an unreasonable  result."          United States v. Charles  George Trucking Co., 823 F.2d  685, 688          _____________    ____________________________          (1st Cir. 1987) (citation  and internal quotation marks omitted);          accord Barnhill v. Johnson,  112 S. Ct. 1386, 1391  (1992); Toibb          ______ ________    _______                                  _____          v. Radloff, 111 S. Ct. 2197, 2200 (1991).             _______                    We discern  no ambiguity here.   In order  to establish          the  existence  of  a right  redressable  under  section 1983,  a          plaintiff  must  allege that  a  particular  statute (or  federal          constitutional provision)  imposes an obligation upon  the State.          See  Wilder, 498  U.S.  at 509-10;  Pennhurst,  451 U.S.  at  19;          ___  ______                         _________          Playboy  Enters., 906  F.2d at  32.   This statute  imposes none.          ________________          Rather, it simply and forthrightly provides, in haec  verba, that                                                          ____  _____          "the  Secretary  shall not  approve  any State  plan  for medical          assistance"  if the State  has reduced AFDC  payment levels below          the  level prevailing on May  1, 1988.   42 U.S.C.   1396a(c)(1).          By  its express  terms, section  1396a(c)(1) obliges  the federal          government,  in the person of  the Secretary of  Health and Human          Services    not the State    to take  action.  The  statute could          scarcely be clearer.                    Moreover,   there   is   nothing   unreasonable   about          Congress's choosing to work its will in this way.  States are not          obligated  by federal law to  sponsor medical assistance plans or          to accept federal funds for  this purpose.  See 42 U.S.C.    1396                                                      ___          (1988);  see also  Wilder,  496  U.S.  at  502.    Thus,  section                   ___ ____  ______          1396a(c)(1),   without   mentioning  state   officials   at  all,          effectively gives them a  choice:  they may either  maintain AFDC                                          8          benefits at or above the May 1, 1988 payment levels,  or they may          reduce  benefits.   If they  choose the  former course     and we          emphasize, at this juncture, that Maine adamantly insists that it          has  maintained (or increased) AFDC  payment levels   the State's          medical assistance plan retains eligibility for continued federal          funding.  If state  officials choose the latter course,  however,          continued federal funding will be jeopardized.  In that event, it          becomes  the  Secretary's  task,  in  due  season,  to  implement          Congress's  directive  by  withholding approval  of  the  State's          medical assistance plan.   The State's role under the  statute is          purely procedural.                     Phrased  another  way,  section   1396a(c)(1)  provides          incentives    not commands   to the  States.  That Congress would          name a  federal intermediary  (the Secretary) to  implement these          federally created  incentives is  not surprising.   The potential          reasons for such a delegation are multifarious.  They include the          advantage  of  uniform interpretation,  the  yen  to develop  and          harness  administrative   expertise   in  the   area,   and   the          desirability  of maintaining  an  agent capable  of  face-to-face          discussions  with state  officials.   Structuring the  statute in          this fashion may neither  suit plaintiffs' preference nor advance          their litigating  position    but there is  nothing unreasonable,          absurd, or irrational about the model.                    In a  nutshell, then, a straightforward  reading of the          statutory text ends this case.  In Suter, the Court  held that an                                             _____          intended recipient  of programmatic benefits could  not sue under                                          9          section 1983  if the  federal  statute merely  required that  the          State  submit  a plan  to  a  federal agency  satisfying  certain          criteria,  because such  a "requirement  only goes  so far  as to          ensure that the State have a plan approved by the Secretary which          contains [the listed  criteria]."   Suter, 112 S.  Ct. at  1367.4                                              _____          Thus, Suter instructs that,  when a provision in a  statute fails                _____          to  impose a direct obligation on the States, instead placing the          onus of  compliance with the statute's  substantive provisions on          the  federal  government, no  cause  of  action cognizable  under          section  1983 can flourish.  Compare Clifton v. Schafer, ___ F.2d                                       _______ _______    _______          ___,  ___ (7th  Cir. 1992)  [1992 WL  164048 at  *6-*7] (adopting          substantially  identical   view  of  Wilder/Suter   interface  in                                               ______ _____          delineating scope of  AFDC recipient's right to sue under section          1983  in order  to enforce  provisions of  42 U.S.C.    602(a)(4)          (1988)).  So it is here.                                          C.                                          C.                                          __                    Our holding today finds additional support in a line of          cases  dealing with  a closely  related issue:   implied  private          rights of  action.  We are  cognizant that the tests  utilized in          ascertaining whether  a section 1983  cause of action  exists and          those  utilized in determining the propriety  of an implied right          of  action are "analytically distinct."   See Playboy Enters, 906                                                    ___ ______________                                        ____________________               4In  order  to  facilitate  comparison  with  the  statutory          provision before us  today, we note that 42 U.S.C.    671(a), the          statute which was before the  Suter Court, read as follows:   "In                                        _____          order for a State to be eligible for payments under this part, it          shall  have a  plan approved  by  the Secretary  which" satisfies          certain criteria.                                          10          F.2d at  31.   However, these two  legal theories  bear a  family          resemblance.  See Victorian v. Miller, 813 F.2d 718, 720 n.3 (5th                        ___ _________    ______          Cir. 1987) ("Section 1983 . . . allows private parties to enforce          federal  laws against a special  class of defendants    state and          municipal actors    in much the  same way that implied  rights of          action   permit   private   enforcement  of   federal   statutory          obligations against  any party, public or  private."); Samuels v.                                                                 _______          District  of  Columbia,  770  F.2d  184,  194  (D.C.  Cir.  1985)          ______________________          (similar);  Polchowski v.  Gorris, 714  F.2d 749,  751 (7th  Cir.                      __________     ______          1983) (stating that  the inquiry concerning  a putative cause  of          action  under  section  1983  "resembles  the  analysis  used  to          determine whether a private  cause of action may be  implied from          an enactment of  Congress"); see  also  Wilder,  496 U.S. at  526                                       ___  ____  ______          (Rehnquist, C.J., dissenting) (remarking on the "significant area          of overlap" between the two theories).5                    In the context of implied rights of action, the Supreme          Court has held that "there  'would be far less reason to  infer a          private remedy  in favor  of individual persons'  where Congress,          rather than drafting the  legislation 'with an unmistakable focus          on the benefitted  class,' instead has framed  the statute simply                                        ____________________               5The major difference between the two doctrines concerns the          way in which  Congress's intent must be  manifested.  There is  a          presumption against implied rights of action   a presumption that          will endure unless the plaintiff proffers adequate  evidence of a          contrary congressional intent.  The presumption works exactly the          other way in the section 1983 milieu; it is assumed that Congress          meant to allow such  suits   an assumption which  persists unless          the defendant musters adequate evidence of Congress's prohibitory          intent.  See  Victorian, 813 F.2d  at 721; Samuels,  770 F.2d  at                   ___  _________                    _______          194; Boatowners &  Tenants Ass'n,  Inc. v. Port  of Seattle,  716               __________________________________    ________________          F.2d 669, 674 (9th Cir. 1983).                                          11          as  a . . . command to  a federal agency."  Universities Research                                                      _____________________          Ass'n, Inc. v. Coutu, 450 U.S. 754, 772 (1981) (quoting Cannon v.          ___________    _____                                    ______          University of Chicago, 441 U.S. 677, 690-92 (1979)).  The Seventh          _____________________          Circuit  has transposed  this reasoning  to section  1983 claims.          See Polchowski, 714 F.2d at 751.  We think the soil is hospitable          ___ __________          to  such  transplantation.   A  statute  does  not  create rights          redressable   under   section   1983  when   it   is  essentially          administrative in  nature and  imposes an  obligation exclusively          upon federal officials, not upon state actors.                                          D.                                          __                    Though their  craft  is irreparably  holed,  appellants          struggle  gamely to stay afloat.   We briefly  address their more          buoyant  authorities.    First  and  foremost,  appellants  cling          tenaciously  to  a footnoted  example of  the  Suter Court.   See                                                         _____          ___          Suter, 112  S. Ct.  at 1369  n.12.   But,  had appellants  looked          _____          closely, they  would have discerned that,  from their standpoint,          footnote 12 is more a hungry shark than a life raft.                      In  this respect, appellants'  argument hinges on their          attempt  to analogize section 1396a(c)(1) to 42 U.S.C.   672(e)            a  statute identified  by  the Court  as  the sort  of  statutory          provision that would support  a section 1983 action.   Suter, 112                                                                 _____          S. Ct.  at 1369 n.12.   In point of fact,  section 1396a(c)(1) is          identical,  in relevant respects,  not to  section 672(e)  but to          section  671(a)(15)    the  statutory  provision  that the  Suter                                                                      _____          Court,  in footnote 12, was contrasting with section 672(e).  The                                      ___________          Court  deemed  it  noteworthy  that  section  671(a)(15) requires                                          12          "submission  of a  plan to  be approved  by the  Secretary" while          section 672(e) provides  that "[n]o Federal payment  may be made"          unless  certain conditions are  met.   Id.   In other  words, the                                                 ___          Suter  Court distinguished  between cases  in which,  on  the one          _____          hand, a statutory provision  is, in effect, a communication  to a          specific  federal official  whose approval  is required  prior to          disbursement of federal funds  (section 671(a)(15)), and cases in          which, on the other hand, a  statutory provision is, in effect, a          communication from Congress  to those States that  elect to apply          for earmarked  funds (section 672(e)).  Provisions  of the former          sort    such as  those at  issue  here and  in Suter    will  not                                                         _____          support a section 1983 action.                    The other authorities  cited by appellants  to buttress          their contention that a right  enforceable under section 1983  is          inherent in section 1396a(c)(1)  are equally inapposite.  Without          exception, those  cases concern  statutes that  pin hard-and-fast          obligations on the  States.   In Wilder, for  example, the  Court                                           ______          concluded that the Boren  Amendment, 42 U.S.C.   1396a(a)(13)(A),          could support the maintenance of a  section 1983 action.  But, as          the  Wilder  Court found,  the  Boren  Amendment requires  States               ______          participating  in the  Medicaid program  to  devise reimbursement          rates vis-a-vis health-care providers  which "the State finds are          reasonable  and adequate" to meet the cost which must be incurred          by efficiently and economically operated facilities.  Wilder, 496                                                                ______                                          13          U.S.   at  512   (quoting  previous  version   of  42   U.S.C.             1396a(a)(13)(A)).6  Similarly, in Rosado,  the Court dealt with a                                            ______          statutory provision that mandated  the States to reevaluate their          need equations  and  adjust  levels of  need  accordingly.    See                                                                        ___          Rosado, 397  U.S. at 412.   As  we have explained,  no comparable          ______          obligation is imposed on the States by section 1396a(c)(1).          III.  CONCLUSION          III.  CONCLUSION                    We need go no  further.  Having pegged our  analysis of          this case  on the Wilder framework, visualized  through the Suter                            ______                                    _____          prism,  we  conclude that,  because  the  Secretary is  the  only          government  official, federal  or  state, directly  bound by  the          requirements  of section  1396a(c)(1),  appellants  cannot  bring          their suit within the ambit of section 1983.          Affirmed.          Affirmed.          ________                                        ____________________               6The earlier version, 42 U.S.C.   1396a(a)(13)(A) (1982 ed.,          Supp. V), mirrors the present version in all respects material to          the case at hand.                                          14